Citation Nr: 1341273	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is warranted. 

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

A review of the medical evidence of record shows that the Veteran had been diagnosed with an anxiety disorder and depression.  In light of the Court's decision and evidence of record showing that the Veteran had been diagnosed with anxiety and depression, the Board will construe the Veteran's claim as one for entitlement to service connection for acquired psychiatric disability, to include PTSD.

The Veteran contends that he is entitled to service connection for PTSD.  Specifically, the Veteran reported that as a member of the military police stationed in Vietnam, he was assigned to hospital guard duty and watched many wounded American soldiers and prisoners die.  The Veteran also reported being in fire fights on several occasions.  A review of the record indicates the Veteran had active service in Vietnam.  Thus, the Board concedes the Veteran's claimed stressor. 

The Veteran was afforded a VA psychiatric examination in July 2008.   Based on the history provided by the Veteran and an examination of the Veteran, the examiner diagnosed the Veteran with anxiety, not otherwise specified (NOS), depression, NOS, and marijuana dependency.  While the examiner conceded the Veteran's military experience in Vietnam met the criterion for a DSM-IV stressor, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that while the Veteran reported that he had started his marijuana use while in service and he used it every day, she could not establish the temporal relationship between his marijuana use and trauma exposure due to a lack of information from the Veteran.  She opined that the Veteran's prognosis was poor due to chronic substance abuse.  The examiner concluded that the Veteran's impairment is not fully explained by PTSD as he did not meet the criteria.  She further noted that his mood disturbance may be substance induced.

While the July 2008 VA examination ruled out a diagnosis for PTSD, she did not provide an opinion as to the etiology of the diagnosed anxiety and depression.  As a result, the examination is in adequate for determining whether the Veteran has a service connection for an acquired psychiatric disability.

For these reasons, the Board finds that the Veteran should be afforded another VA examination in order to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  

Additionally, any recent VA treatment records pertaining to the Veteran's psychiatric disability should be obtained before a decision is rendered with respect to this issue.   

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated since November 2009.

2. Thereafter, the Veteran should be afforded a VA examination by a psychologist or psychiatrist.  All indicated tests and studies are to be performed. In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present, to include PTSD, anxiety, and depression.

In regard to EACH diagnosed condition (to include anxiety and depression), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran. 

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met, to include discussion of whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted PTSD, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

